DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 and 26-33 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 are allowable over the prior art of record.
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of a method for downloading data blocks of a resource file, the method comprising: receiving, by a target peer; a method for downloading data blocks of a resource file, the method comprising: receiving, by a tracker server, or a method for downloading data blocks of a resource file, the method comprising: receiving, by a target super peer, a file-specific identification of a target resource file sent by a tracker server, and determining, by the target super peer, a URL and a standard file size of the target resource file (major difference in the claims not found in the prior art); judging, by the target super peer, whether a data block set of the target resource file with a total data amount consistent with the standard file size is locally stored; if yes, sending, by the target super peer, a resource ready notification to the tracker server, otherwise, downloading, by the target super peer, all data blocks of the target resource file according to the URL and the standard file size; and after downloading all the data blocks, sending, by the target super peer, the resource ready notification to the tracker server as set forth in the Specification and recite in independent claims 1, 5, and 9.

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

January 14, 2022